UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	September 30, 2015 Item 1. Schedule of Investments: Putnam VT Global Health Care Fund The fund's portfolio 9/30/15 (Unaudited) COMMON STOCKS (98.5%) (a) Shares Value Biotechnology (29.0%) Acceleron Pharma, Inc. (NON) 12,300 $306,270 Adaptimmune Therapeutics PLC ADR (United Kingdom) (NON) (S) 5,096 60,999 Alkermes PLC (NON) 10,000 586,700 AMAG Pharmaceuticals, Inc. (NON) (S) 12,010 477,157 Amgen, Inc. 49,555 6,854,446 Amicus Therapeutics, Inc. (NON) (S) 71,428 999,278 Anacor Pharmaceuticals, Inc. (NON) 8,100 953,451 Applied Genetic Technologies Corp. (NON) (S) 33,241 436,787 Bellicum Pharmaceuticals, Inc. (NON) (S) 2,800 40,684 BioCryst Pharmaceuticals, Inc. (NON) 19,600 223,440 Biogen, Inc. (NON) 14,700 4,289,607 BioMarin Pharmaceutical, Inc. (NON) 25,100 2,643,532 Blueprint Medicines Corp. (NON) 9,800 209,132 Catabasis Pharmaceuticals, Inc. (NON) 11,785 95,341 Celgene Corp. (NON) 88,100 9,529,775 Cellectis SA ADR (France) (NON) (S) 3,938 103,806 ChemoCentryx, Inc. (NON) 20,112 121,678 Chiasma, Inc. (NON) 8,100 161,028 China Biologic Products, Inc. (China) (NON) 3,597 323,083 Cidara Therapeutics, Inc. (NON) (S) 9,880 125,674 Circassia Pharmaceuticals PLC (United Kingdom) (NON) 27,007 119,778 Conatus Pharmaceuticals, Inc. (NON) (S) 18,999 84,546 Concert Pharmaceuticals, Inc. (NON) 16,300 305,951 FivePrime Therapeutics, Inc. (NON) (S) 44,303 681,823 Gilead Sciences, Inc. 115,700 11,360,583 Global Blood Therapeutics, Inc. (NON) 4,289 180,824 Grifols SA ADR (Spain) (S) 27,100 823,840 Immune Design Corp. (NON) (S) 22,638 276,184 Inovio Pharmaceuticals, Inc. (NON) (S) 15,600 90,168 Insmed, Inc. (NON) 23,900 443,823 Keryx Biopharmaceuticals, Inc. (NON) (S) 66,700 234,784 Kindred Biosciences, Inc. (NON) 14,094 73,289 Kite Pharma, Inc. (NON) (S) 4,550 253,344 Medivation, Inc. (NON) 19,600 833,000 Merrimack Pharmaceuticals, Inc. (NON) (S) 56,666 482,228 Neuralstem, Inc. (NON) (S) 53,287 65,010 OncoGenex Pharmaceutical, Inc. (NON) 5,000 11,150 Portola Pharmaceuticals, Inc. (NON) (S) 19,831 845,197 PTC Therapeutics, Inc. (NON) (S) 21,851 583,422 Retrophin, Inc. (NON) 46,768 947,520 Sorrento Therapeutics, Inc. (NON) 20,800 174,512 TESARO, Inc. (NON) (S) 52,701 2,113,310 Tokai Pharmaceuticals, Inc. (NON) (S) 6,500 67,275 Trevena, Inc. (NON) 48,557 502,565 Trillium Therapeutics, Inc. (Canada) (NON) 9,868 128,580 Ultragenyx Pharmaceutical, Inc. (NON) 6,474 623,511 uniQure NV (Netherlands) (NON) 29,378 600,780 Verastem, Inc. (NON) (S) 39,114 70,014 Vertex Pharmaceuticals, Inc. (NON) 18,600 1,937,004 Vitae Pharmaceuticals, Inc. (NON) 13,647 150,253 Food and staples retail (2.5%) CVS Health Corp. 46,800 4,515,264 Health-care equipment and supplies (6.1%) Abbott Laboratories 9,000 361,980 Antares Pharma, Inc. (NON) (S) 72,100 122,570 Baxter International, Inc. 19,200 630,720 Boston Scientific Corp. (NON) 78,500 1,288,185 C.R. Bard, Inc. 10,800 2,012,148 Cooper Cos., Inc. (The) 3,300 491,238 Edwards Lifesciences Corp. (NON) 4,200 597,114 Innocoll AG ADR (Ireland) (NON) 34,845 441,835 Medtronic PLC 49,600 3,320,222 OraSure Technologies, Inc. (NON) 21,300 94,572 Sientra, Inc. (NON) 7,004 71,091 Unilife Corp. (NON) 61,861 60,618 Zimmer Biomet Holdings, Inc. (S) 16,900 1,587,417 Zosano Pharma Corp. (NON) 38,962 154,290 Health-care providers and services (10.3%) Aetna, Inc. 29,200 3,194,772 AmerisourceBergen Corp. 17,700 1,681,323 Anthem, Inc. 14,000 1,960,000 China Pioneer Pharma Holdings, Ltd. (China) 215,000 93,322 Cigna Corp. 25,700 3,470,014 Diplomat Pharmacy, Inc. (NON) 6,472 185,941 Express Scripts Holding Co. (NON) 48,110 3,894,986 Fresenius Medical Care AG & Co., KGaA (Germany) 7,813 609,233 HCA Holdings, Inc. (NON) 12,500 967,000 Sinopharm Group Co. (China) 34,800 122,409 UnitedHealth Group, Inc. 20,600 2,389,806 Universal Health Services, Inc. Class B 3,100 386,911 Health-care technology (—%) HTG Molecular Diagnostics, Inc. (NON) 9,201 70,112 Life sciences tools and services (2.0%) Agilent Technologies, Inc. 37,900 1,301,107 Morphosys AG (Germany) (NON) 940 62,640 Thermo Fisher Scientific, Inc. 19,300 2,360,004 Personal products (0.1%) Synutra International, Inc. (NON) (S) 38,676 183,711 Pharmaceuticals (48.5%) AbbVie, Inc. 88,000 4,788,080 Achaogen, Inc. (NON) (S) 11,900 68,544 Aerie Pharmaceuticals, Inc. (NON) (S) 30,964 549,301 Allergan PLC (NON) 47,701 12,965,607 Aspen Pharmacare Holdings, Ltd. (South Africa) 25,434 540,831 Assembly Biosciences, Inc. (NON) 36,331 347,324 Astellas Pharma, Inc. (Japan) 190,100 2,467,894 AstraZeneca PLC (United Kingdom) 77,447 4,915,046 Aurobindo Pharma, Ltd. (India) 43,911 516,035 Bayer AG (Germany) 21,772 2,782,641 Bristol-Myers Squibb Co. 114,600 6,784,320 Carbylan Therapeutics, Inc. (NON) 59,324 211,787 Cempra, Inc. (NON) (S) 29,843 830,829 Corium International, Inc. (NON) 32,294 301,949 Eli Lilly & Co. 64,400 5,389,636 Endo International PLC (NON) 17,830 1,235,262 Flex Pharma, Inc. (NON) (S) 1,700 20,417 GlaxoSmithKline PLC (United Kingdom) 101,151 1,939,036 Hua Han Bio-Pharmaceutical Holdings, Ltd. (China) (S) 1,000,800 123,633 Jazz Pharmaceuticals PLC (NON) 2,100 278,901 Johnson & Johnson 49,400 4,611,490 Marinus Pharmaceuticals, Inc. (NON) 28,993 241,802 Medicines Co. (The) (NON) 19,600 744,016 Merck & Co., Inc. 89,400 4,415,466 Mylan NV (NON) (S) 54,700 2,202,222 Neos Therapeutics, Inc. (NON) 21,179 444,971 Novartis AG (Switzerland) 55,152 5,080,313 Perrigo Co. PLC 21,200 3,334,124 Pfizer, Inc. 111,603 3,505,450 Roche Holding AG-Genusschein (Switzerland) 10,772 2,847,621 Sanofi (France) 68,381 6,514,360 Shionogi & Co., Ltd. (Japan) 34,100 1,225,738 Shire PLC (United Kingdom) 36,928 2,520,484 Sihuan Pharmaceutical Holdings Group, Ltd. (China) (F) 405,000 230,457 Tetraphase Pharmaceuticals, Inc. (NON) (S) 7,379 55,047 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 33,206 1,874,811 Theravance Biopharma, Inc. (Cayman Islands) (NON) (S) 7,200 79,128 UCB SA (Belgium) 9,164 717,243 Zoetis, Inc. 42,647 1,756,203 ZS Pharma, Inc. (NON) 1,900 124,754 Total common stocks (cost $128,857,485) PREFERRED STOCKS (0.6%) (a) Shares Value CytomX Therapeutics, Inc. Ser. D, zero % (acquired 6/12/15, cost $883,992) (F) (RES) (NON) 5,959,151 $1,125,672 Total preferred stocks (cost $883,992) CONVERTIBLE PREFERRED STOCKS (0.2%) (a) Shares Value Ovid Therapeutics, Inc. 144A Ser. B, 8.00% (acquired 8/13/15, cost $478,414) (Private) (F) (RES) (NON) 76,792 $430,573 Total convertible preferred stocks (cost $478,414) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Neuralstem, Inc. Ser. J (acquired 1/03/14, cost $0.00) (F) (RES) 1/3/19 $3.64 26,644 $— Total warrants (cost $—) $— SHORT-TERM INVESTMENTS (2.1%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.13% (AFF) Shares 3,691,733 $3,691,733 U.S. Treasury Bills 0.10%, January 14, 2016 (SEGSF) $10,000 10,000 U.S. Treasury Bills 0.03%, October 22, 2015 (SEGSF) 100,000 99,998 U.S. Treasury Bills 0.00%, October 8, 2015 10,000 10,000 Total short-term investments (cost $3,811,728) TOTAL INVESTMENTS Total investments (cost $134,031,619) (b) FORWARD CURRENCY CONTRACTS at 9/30/15 (aggregate face value $8,620,134) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Buy 12/16/15 $3,018,692 $3,057,055 $(38,363) Citibank, N.A. Danish Krone Buy 12/16/15 1,406,626 1,399,600 7,026 Credit Suisse International Japanese Yen Buy 11/18/15 1,435,925 1,388,940 46,985 HSBC Bank USA, National Association Australian Dollar Buy 10/21/15 1,263,228 1,372,045 (108,817) JPMorgan Chase Bank N.A. Swiss Franc Buy 12/16/15 1,399,154 1,402,494 (3,340) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2015 through September 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $184,665,719. (b) The aggregate identified cost on a tax basis is $134,378,410, resulting in gross unrealized appreciation and depreciation of $62,634,457 and $9,773,427, respectively, or net unrealized appreciation of $52,861,030. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,556,245, or 0.8% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $3,803,052 $31,593,536 $31,704,855 $2,673 $3,691,733 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $137,271 to cover certain derivative contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 79.8% United Kingdom 5.1 Switzerland 4.2 France 3.5 Japan 2.0 Germany 1.8 Israel 1.0 China 0.5 Other 2.1 Total 100.0% ⌂Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees.The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $150,520 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $109,999 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer staples 4,698,975 — — Health care 143,743,775 33,428,714 — Total common stocks — Convertible preferred stocks $— $— $430,573 Preferred stocks — — 1,125,672 Warrants — — — Short-term investments 3,691,733 119,998 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(96,509) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts $— $— Foreign exchange contracts 54,011 150,520 Equity contracts — — Interest rate contracts — — Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$8,600,000 Warrants (number of warrants)27,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Citibank, N.A. Credit Suisse International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Total Assets: Forward currency contracts# $— $7,026 $46,985 $— $— 54,011 Total Assets $— $7,026 $46,985 $— $— $54,011 Liabilities: Forward currency contracts# 38,363 — — 108,817 3,340 150,520 Total Liabilities $38,363 $— $— $108,817 $3,340 $150,520 Total Financial and Derivative Net Assets $(38,363) $7,026 $46,985 $(108,817) $(3,340) $(96,509) Total collateral received (pledged)##† $— $— $— $(108,817) $— Net amount $(38,363) $7,026 $46,985 $— $(3,340) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 25, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 25, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 25, 2015
